Title: To Alexander Hamilton from Aaron Ogden, 8 April 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town April 8th. 1799
          
          If there be not some cogent reasons; which incline you to retain New-Brunswick, as the regimental rendezvous, for the regiment, under my command, it would be highly accomodating to me, that Elizabeth-Town should be subsituted in your order.
          You can more readily conceive, than I can shortly express, the benefits, which will result to me, personally, from an opportunity of devoting those spare hours, which I may have from the duties of my station, in arranging and bringing up the business of my Office, so as to expedite it, to such a close, as will permit me finally to leave it, at a far less sacrifice, than I must make, if this substitution cannot be made.
          If any one comparison, materially, in favor of New Brunswick, had occurred to me, I would not have troubled you, with this request, which I beg may be considered, as not having been made, if in your opinion, it is in any way, materially inconsistent with the good of the service.
          In assigning to my Majors their recruiting districts, I am directed to place the Western district of New Jersey and the three sub-districts which may be allotted to me from Pensylvania, under the charge of the same Major, and as it will be very inconvenient, that the district in Delaware State should be assigned to the Major who will have the superintendance of the Eastern district of New Jersey—it will follow, that one Major will have seven sub-districts, and a very large traverse of Country; while the other Major will have three only, and, comparitively, a very small extent of Country in which to do duty—this you may recollect, I have mentioned to you, in the conversation, I lately had the honor to have with you, with your permission, therefore, I would propose, that all the districts in New Jersey, be under the superintendance of the one Major, and those in Pensylvania and Delaware under the other.
          As I am now preparing my orders for the recruiting service, it will be very agreable for me, to receive your answer to these propositions, as soon as your convenience may permit, in order that I may regulate myself accordingly.
          I have the honor to be—Sir, with all possible respect, Your mo. obt. Servt
          
            Aaron Ogden
          
        